HAYES, District Judge.
In view of the recent decision by this court in Erlanger Mills v. Cohoes Fiber Mills, 4 Cir., 239 F.2d 502, and of the Supreme Court of North Carolina in *380Putnam v. Publications, 245 N.C. 432, 96 S.E.2d 445, it is unnecessary to assign reasons why the motion to dismiss must be granted in the instant case. Painter v. Finance Co., 245 N.C. 576, 96 S.E.2d 731 is inapplicable as it involved an action against a foreign corporation for a tort committed by it in the state of North Carolina.
In the light most favorable to the plaintiff, the facts here are no stronger than were the facts in the Putnam case, supra.
The defendant made and sold beer in New Jersey, delivered F.O.B., New Jersey, to authorized distributors in North Carolina who at their own risk and expense, sold same to merchants and retail dealers. This constituted inter-state commerce and did not subject the defendant to substituted service and to the jurisdiction of the courts in North Carolina.